hBROWN, J.
This pretrial writ application seeks to invoke our supervisory power to overrule the denial of defendant’s motions for specificity and to quash.
The indictment filed June 5, 1998, alleges that defendant/applicant committed “aggravated rape upon ..., a juvenile, under the age of twelve, DOB 1/14/88, in violation of the provisions of LRS (sic) 14:42, from February, 1994, through December, 1995.” The state contends that multiple rapes were involved. The victim who is now eleven years old was defendant’s stepdaughter.
The defense moved to quash the indictment, urging that although the defense had filed an application for bill of particulars which requested the specific date, time and location of the offenses, the state’s discovery response had not provided that information.
The state responded that it was unable to provide more specificity. The victim remembered that she was between six and seven years old when the applicant raped her. “The victim simply cannot tell us a more narrow scope than the period of time that we have given to the defendant.”
A trial court is vested with “wide discretion” in determining the sufficiency of the state’s answer to bills of particular, “and its ruling will not be disturbed unless a clear abuse of that discretion is shown.” State v. Harris, 627 So.2d 788, (La.App. 2d Cir.1993), writ denied, 93-3188 (La.03/18/94), 634 So.2d 851.
| ¡>.The victim could not name specific dates and times when the defendant raped her; however, she could and did give “time frames” within which the rapes occurred. Those time frames were within the time frame alleged in the indictment. Under these circumstances, the time frame stated in the indictment is specific enough to allow defendant to adequately prepare his defense. State v. Harris, supra.
The trial court did not abuse its wide discretion in finding the state’s response to the defense motion for bill of particulars to be sufficient or in denying the defense motion to quash, both of which motions sought more specificity as to the dates of the aggravated rapes alleged in the underlying indictment.
WRIT DENIED.